37 So.3d 967 (2010)
Richard EILERT, Appellant,
v.
The WHATLEY LIVING TRUST, dated October 11, 2000, Appellee.
No. 1D09-3642.
District Court of Appeal of Florida, First District.
June 21, 2010.
Todd M. LaDouceur of Galloway, Johnson, Tompkins, Burr & Smith, PLC, Pensacola, for Appellant.
Paul R. Green of Johnson & Green, P.A., Milton, for Appellee.
PER CURIAM.
Appellant seeks review of a final judgment of foreclosure. Because appellant fails to demonstrate error, the judgment on review is affirmed.
See also, Williams v. Winn-Dixie Stores, 548 So.2d 829 (Fla. 1st DCA 1989); Greenfield v. Westmoreland, ___ So.3d ___ (Fla. 3d DCA 2007).
AFFIRMED.
BENTON, VAN NORTWICK, and CLARK, JJ., concur.